Citation Nr: 0913609	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  98-15 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for compensation under 38 U.S.C.A. § 1151 for right 
eye blindness. 

2.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for lumbago 
claimed as a back disorder.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kurt P. Leffler, Attorney

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active service from January 1972 to January 
1975.

By way of a lengthy and complex procedural background, it is 
noted that, in a March 2000 decision, the Board of Veterans' 
Appeals (Board) denied the Veteran's request to reopen a 
claim for service connection for a psychiatric disorder.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).

During the pendency of his appeal before the Court, the 
Veteran perfected an appeal as to a December 2000 rating 
decision that denied his "new" claim to reopen for service 
connection for a psychiatric disorder and a claim for a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU).  

Then, in July 2002, the Veteran submitted a claim for service 
connection for PTSD.  That claim was ultimately granted by 
the RO in June 2003, and effectuated from July 3, 2000, with 
assignment of a 30 percent schedular evaluation from that 
date.  That decision also denied the Veteran's claim to 
reopen the issue of entitlement to service connection for a 
psychiatric disorder other than PTSD and his claim for a 
TDIU.

In July 2003, the Veteran perfected an appeal as to the 
effective date assigned for the grant of service connection 
for PTSD, as well as the initial rating assigned.  In 
addition, he submitted an original claim for service 
connection for diabetes mellitus.  Service connection for 
diabetes mellitus was denied in a September 2003 rating 
decision, following which he perfected an appeal as to that 
denial.

An April 2004 Court Order vacated the Board's March 2000 
decision, denying the Veteran's request to reopen the claim 
for service connection for a psychiatric disorder, and 
remanded the matter to the Board for readjudication.

In June 2005, the Board remanded this case to the RO to 
comply with the Court's direction.

In a July 2007 decision, the Board declined to reopen the 
Veteran's previously denied claim for service connection for 
a psychiatric disorder other than PTSD, and denied his claims 
for service connection for lumbago claimed as a back 
disorder, and an effective date earlier than July 3, 2000 for 
the grant of service connection for PTSD.  At that time, the 
Board remanded matters of an appropriate rating for PTSD from 
July 3, 2000, and a TDIU to the RO for further evidentiary 
development.  The Board also stayed the Veteran's claim for 
service connection for diabetes mellitus. 

Following the decision in Haas v. Nicholson, 20 Vet. App. 257 
(2006), the Board stayed certain claims which theorized 
entitlement to service connection based on herbicide exposure 
that were filed by personnel who served in the territorial 
waters, but not on the land mass, of the Republic of Vietnam. 
 See Chairman's Memorandum No. 01-06-24.  Haas was 
subsequently reversed by the United States Court of Appeals 
for the Federal Circuit and, in January 2009, the United 
States Supreme Court denied a petition for further review. 
 Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 
77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  Hence, the 
claim of entitlement to service connection for diabetes 
mellitus based on in-service exposure to herbicides may now 
be addressed.

In a January 2008 decision, the Board denied a rating in 
excess of 30 percent for PTSD from July 3, 2000, and denied 
the Veteran's claim for a TDIU.

In a May 2008 rating decision, the RO declined the Veteran's 
request to reopen his previously denied claims for 
compensation for right eye blindness under 38 U.S.C.A. 
§ 1151, and for service connection for lumbago claimed as an 
upper and lower back condition.  He perfected an appeal as to 
both claims.

A December 2008 rating decision denied service connection for 
hepatitis C and an evaluation in excess 30 percent for PTSD.  
The Veteran filed a timely notice of disagreement as to this 
determination.  

The issues of entitlement to service connection for hepatitis 
C and an evaluation in excess of 30 percent for PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A September 2006 rating decision denied the Veteran's 
claim for compensation under 38 U.S.C.A. § 1151 for right eye 
blindness due to treatment at a Department of Veterans 
Affairs medical facility in 1994, finding that the evidence 
of record did not show carelessness, negligence, lack of 
proper skill, error in judgment, or fault on the part of VA.  
The Veteran did not perfect an appeal.

2.  The evidence added to the record since the September 2006 
decision that denied entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for right eye blindness is 
cumulative and redundant and does not raise a reasonable 
possibility of substantiating the claim.

3.  An unappealed July 2007 Board decision denied entitlement 
to service connection for lumbago claimed as a back disorder, 
finding that it was not demonstrated in service nor was 
arthritis manifested to a compensable degree within one year 
of his discharge.  The Veteran did not appeal.

4.  The evidence added to the record since the July 2007 
Board decision that denied entitlement to service connection 
for lumbago claimed as a back disorder is cumulative and 
redundant and does not raise a reasonable possibility of 
substantiating the claim.

5.  The Veteran has been diagnosed with diabetes mellitus 
type II, and resolving reasonable doubt in his favor he is 
found to have served on the land mass of the Republic of 
Vietnam.


CONCLUSIONS OF LAW

1.  The September 2006 RO rating decision that denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
right eye blindness is final, and new and material evidence 
has not been submitted to reopen the claim.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.156 (2008).

2.  The July 2007 Board decision that denied entitlement to 
service connection for lumbago claimed as a back disorder is 
final, and new and material evidence has not been submitted 
to reopen the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7104 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.156, 20.1100 (2008).

3.  Resolving reasonable doubt in the Veteran's favor, 
diabetes mellitus type II was presumptively incurred during 
his active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in July 2003 of the information and 
evidence needed to substantive and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  The RO provided notice of how disability ratings and 
effective dates are determined in March 2006.  Although 
service connection for diabetes mellitus is being granted, no 
disability rating or effective date will be assigned and, as 
set forth above and below, there can be no possibility of 
prejudice to the Veteran.  No additional notice or 
development is indicated in the Veteran's claim.  The RO will 
again provide appropriate notice as to the rating criteria 
and effective date to be assigned prior to the making of a 
decision on this matter.

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim and, as warranted by law, affording VA examination.  
There is no evidence that additional records have yet to be 
requested, or that additional examinations are in order.

In addition, an April 2008 notice issued during the pendency 
of the appeal addresses the specific information and evidence 
necessary to reopen the claims of entitlement to service 
connection for lumbago claimed as a back disorder, and 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
right eye blindness.  VA informed the Veteran of the specific 
bases for the prior denial of his claims, as set forth in 
Kent v. Nicholson, 20 Vet. App. 1 (2006) (in claim to reopen 
a previously denied claim for service connection, 38 U.S.C.A. 
§ 5103(a) requires that VA issue a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial).  As well, the Veteran's attorney represented him 
during his appeal that culminated in the Board's July 2007 
denial of the claim of entitlement to service connection for 
lumbago claimed as a back disorder, so he can hardly claim 
ignorance as to the basis of the Board's decision.  In an 
April 2008 signed statement, the Veteran said that he had no 
other evidence to give VA to substantiate his claim. 

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files that includes his written contentions, service 
treatment and personnel records, VA medical records and 
examination reports, dated from 1980 to 2008, and lay 
statements.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims files shows, or fails to show, with 
respect the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

A. New and Material Evidence

1.	Compensation Under 38 U.S.C.A. § 1151 for Right Eye 
Blindness

A September 2006 rating decision denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for right eye treatment 
due to VA treatment in 1994 on the basis that the evidence of 
record did not show carelessness, negligence, lack of proper 
skill, error in judgment, or fault on the part of VA.  The 
Veteran was notified in writing of the RO's decision and did 
not appeal, and it became final.

The evidence of record at the time of the September 2006 
rating decision included the Veteran's written statements, 
including one in December 2005, to the effect that, in 1994, 
he underwent extraction of his teeth at a VA medical facility 
that caused excessive bleeding, hypotension, and ultimately 
ischemic optic neuropathy.

Also of record were VA medical records, dated from February 
1994 to August 2006, that show that, in June 1994 while 
hospitalized, the Veteran underwent total tooth extraction 
that was associated with excessive bleeding and light-
headedness, and had an episode of falling down associated 
with that.  

When hospitalized by VA in February 1999, decreased vision in 
the Veteran's right eye was noted.  

December 2005 VA medical records show that the Veteran was 
examined by an ophthalmologist who noted a past history of 
optic neuropathy in the right eye that the Veteran thought 
was due to ischemia during a procedure performed at that VA 
medical facility.  

In a December 2005 signed statement, that VA staff 
ophthalmologist said she examined the Veteran that month and 
he was legally blind in his right eye.  The VA 
ophthalmologist stated that the cause of the Veteran's right 
eye vision loss was most likely due to acute blood loss and 
hypotension following a total mouth extraction of 27 teeth in 
1994.  She said this event was associated with marked 
lowering of his blood pressure or hypotension, and that it 
was not uncommon for this to cause ischemic optic neuropathy 
and optic nerve pallor that was consistent with the Veteran's 
examination.  

The evidence also included an August 2006 VA medical opinion 
from a staff ophthalmologist who reviewed the Veteran's 
medical records and responded to the RO's question as to 
whether the Veteran's disability, claimed as right eye 
blindness, was caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instances of 
fault on the part of VA in furnishing medical care in 
connection with the claimed acute blood loss and hypotension 
following total mouth extraction of teeth in 1994.  

After reviewing the Veteran's medical records, the VA 
ophthalmologist concluded that the Veteran's right eye 
blindness was not caused by or a result of the total mouth 
extraction in 1994.  He explained that clinical examinations 
performed on the Veteran in 1999 documented that he was a 
glaucoma suspect based on clinical test results.  It was 
further noted that the Veteran was diagnosed with diabetes 
without diabetic neuropathy.  Results of a September 1999 
(eye) examination included a visual acuity in each eye of 
20/25+ and an absence of optic nerve pallor.  There was also 
a documented absent afferent pupillary defect.  

According to the VA ophthalmologist, the absence of optic 
nerve pallor, decreased visual acuity, and afferent pupillary 
defect all support the fact that no optic neuropathy existed 
during the Veteran's September 1999 examination.  The 
development of an optic neuropathy, presumably ischemic in 
origin, after that date, could not be attributed to a 
hypotensive event four or five years earlier.  The VA 
ophthalmologist opined that the Veteran's optic neuropathy, 
ischemic or otherwise, was not caused by or a result of the 
alleged ischemic event secondary to tooth extraction. 

The September 2006 RO decision was final based upon the 
evidence then of record.  38 U.S.C.A. § 7105.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
September 2006 decision, which was the last final 
adjudication that disallowed the appellant's claim.

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  The decision in Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998), stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a Veteran 's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Id. at 1363.

The application to reopen the appellant's previously denied 
claim for compensation under 38 U.S.C.A. § 1151 for right eye 
blindness was received by the RO in May 2008.  The evidence 
added to the record since the September 2006 RO decision that 
denied the Veteran's claim for compensation under 38 U.S.C.A. 
§ 1151 for right eye blindness includes VA medical records, 
dated from October 2006 to December 2008, and the Veteran's 
and his attorney's written statements in support of the 
claim.

The VA medical records describe the Veteran's treatment for 
various medical ailments, including in July 2007 when he was 
seen in the eye clinic for complaints of blurry vision when 
trying to read.  It was noted that he took 1000 milligrams of 
naproxen.  After examination, he was advised to see his 
primary care physician regarding the naproxen use. 

Such evidence is new in the sense that it has not previously 
been before the VA. However, it is essentially cumulative in 
nature in that it continues to show no more than ongoing 
treatment for visual complaints.  It does not correct the 
deficits in the evidence at the time of the RO's decision in 
September 2006, nor does it otherwise raise a reasonable 
possibility of substantiating the claim.  Indeed, the record 
remains negative for any competent medical evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment, or fault on the part of VA that led to or caused 
his right eye blindness.

Consequently, the Board finds that the evidence received 
since the September 2006 RO decision that denied compensation 
under 38 U.S.C.A. § 1151 for right eye blindness is 
cumulative of the evidence previously considered by the RO 
and does not raise a reasonable possibility of substantiating 
the claim to warrant reconsideration of the merits of the 
claim on appeal.  As the evidence received since the 
September 2006 RO decision that denied entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for right eye 
blindness is not new and material, it follows that the claim 
for compensation benefits under 38 U.S.C.A. § 1151 for right 
eye blindness may not be reopened.

2.	Service Connection for Lumbago Claimed as a Back 
Disorder.

The July 2007 Board decision denied the Veteran's claim for 
service connection for lumbago claimed as a back disorder on 
the basis that the claimed disorder was not demonstrated in 
service nor was arthritis manifested to a compensable degree 
within one year of his discharge.  The Veteran was notified 
in writing of the Board's decision and did not appeal.  That 
decision is final.  38 U.S.C.A. § 7104.

The evidence of record at the time of the Board's July 2007 
decision included the Veteran's service treatment records 
that are not referable to complaints or diagnoses of, or 
treatment for, a back disorder.  When examined for separation 
in October 1974, a back disorder was not noted.

Post service, VA medical records dated in November 2003 
include the first complaint of, and treatment for, a back 
disorder.  Also of record was a January 2006 VA clinical 
reference in which an examiner recorded the Veteran's account 
of a back injury in service and subsequent back problems 
thereafter.  The examiner referenced no other history but the 
Veteran's self reported account.  The examiner concluded that 
assuming the Veteran's initial back injury occurred in 
service, it was more likely than not that the Veteran's back 
pain was related to his initial back injury.  Subsequent VA 
clinical records showed no evidence of back pain.

The July 2007 Board decision is final based upon the evidence 
then of record.  38 U.S.C.A. § 7104.  However, a claim will 
be reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski.  In making this determination, 
the Board must look at all of the evidence submitted since 
the time the claim was finally disallowed on any basis, not 
only since the time the claim was last disallowed on the 
merits.  Evans v. Brown.  In the present case, this means 
that the Board must look at all the evidence submitted since 
the July 2007 Board decision, which was the last final 
adjudication that disallowed the appellant's claim.

An application to reopen the appellant's previously denied 
claim was received by the RO in March 2008.  The evidence 
added to the record since the July 2007 Board decision 
includes VA medical records dated, from October 2006 to 
December 2008, and the Veteran's and his attorney's written 
statements in support of his claim.

The VA medical records reflect the Veteran's treatment for 
various ailments, including arthralgias noted in August 2007.

In his March 2008 written statement, the Veteran stated that 
he was a plane captain with responsibility for an F-4 Phantom 
attached to a squadron that resided aboard the USS MIDWAY.  
He said that he injured his back by lifting and hauling a 
full bag of chains across his back.  The Veteran stated that 
this duty created mid and lower area back pain that has 
annoyed him to the current day. 

Such evidence is new in the sense that it has not previously 
been before the VA. However, it is essentially cumulative in 
nature in that it continues to show no more than ongoing 
treatment for a back disorder.  It does not correct the 
deficits in the evidence at the time of the Board's decision 
in July 2007, nor does it otherwise raise a reasonable 
possibility of substantiating the claim.  Indeed, the record 
remains negative for any competent medical evidence based on 
an accurate history of any back disorder in service or of a 
nexus between the Veteran's service and his current lumbago 
claimed as a back disorder.

Consequently, the evidence received since the July 2007 Board 
decision is cumulative of the evidence previously considered 
and does not raise a reasonable possibility of substantiating 
the claim to warrant reconsideration of the merits of the 
claim on appeal.  As such, the claim is not reopened.

B. Service Connection for Diabetes Mellitus

The Veteran seeks service connection for diabetes mellitus 
that he maintains he incurred during active military service.

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and diabetes mellitus becomes manifest to a 
compensable degree within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309.

In this case, the appellant contends, in pertinent part, that 
he was exposed to Agent Orange in service, and that such 
exposure caused his claimed diabetes mellitus.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, specified diseases, 
including diabetes mellitus type II, shall be service 
connected if the requirements of 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e).

In light of the foregoing, service connection may be presumed 
for diabetes mellitus type II by showing two elements.  
First, the Veteran must show that he served in the Republic 
of Vietnam during the Vietnam era.  Second, the Veteran must 
be diagnosed with diabetes mellitus type II.

The first determination to be clarified is whether the 
Veteran was exposed to Agent Orange.  The above-described 
presumptions apply only to veterans who actually served on 
the land mass of the Republic of Vietnam. 

The available evidence of record reflects that the Veteran 
served on active duty from January 1972 to January 1975.  In 
written statements, including in March 2008, he reported that 
he was a plane captain attached to a squadron unit that was 
embarked aboard the USS MIDWAY (CVA-41) with responsibility 
for an F-4 Phantom.  His service personnel and service 
department records show that he was attached to Fighter 
Squadron 151.  The National Personnel Records Center, in 
August 2003, verified that this unit "could have been 
assigned to ship or shore."  The Veteran's personnel file 
provides no conclusive proof of his being physically in-
country.  For Department of Defense purposes, the Veteran's 
unit was credited with Vietnam service during multiple 
periods between May 1972 and February 1973.  The Veteran's 
Report of Discharge or Transfer (DD Form 214) shows that his 
awards and decorations include both the Vietnam Service and 
the Republic of Vietnam Campaign Medals.

Reading the evidence in the light most favorable to the 
Veteran and, in light of the service department finding that 
the unit to which he was attached "could have been assigned 
to ship or shore," and given the absence of evidence to the 
contrary, the Board will accord the Veteran the benefit of 
the doubt and conclude that he did, at some point, set foot 
on land in the Republic of Vietnam during his military 
service.

In March 1999, diabetes mellitus, type 2 was diagnosed, and a 
June 2004 and subsequent records, describe diagnoses of, and 
treatment for, diabetes mellitus.

Accordingly, after resolving reasonable doubt in the 
Veteran's favor, the Board finds that service connection for 
diabetes mellitus type II is in order.  


ORDER

New and material evidence having not been received, the 
application to reopen the claim for compensation benefits 
under 38 U.S.C.A. § 1151 for right eye blindness is denied.

New and material evidence having not been received, the 
application to reopen the claim for service connection for 
hepatitis C is denied.

Entitlement to service connection for diabetes mellitus is 
granted.


REMAND

As noted above, a December 2008 rating decision entitlement 
to service connection for hepatitis C and an evaluation in 
excess 30 percent for PTSD.  Later that month the Veteran 
submitted his notice of disagreement.  Accordingly, the Board 
is required to remand these issues to the RO for issuance of 
a statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a statement of the 
case regarding the issues of entitlement 
to service connection for hepatitis C and 
a rating in excess of 30 percent for PTSD.  
Then, if, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal as to these issues, 
should those claims be returned to the 
Board together with his other previously 
certified claims on appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


